DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/035,707 filed 09/29/2020 and Amendment filed 08/05/2022.
Claims 1, 12-14 remain pending in the Application. Claim 11 has been cancelled from the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 08/05/2022, with respect to claims 1, 12-14 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1, 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance has been indicated previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Oh et al. (US Patent Application Publication 20200412862) discloses An electronic device according to various embodiments may comprise: at least one wireless communication circuit; a touch screen display; a processor operatively connected to the at least one wireless communication circuit and the touch screen display; and a memory operatively connected to the processor, wherein the memory stores instructions that, when executed (Abstract), including An electronic device 101 may change (or configure) power transmitted from a wireless charging device to a plurality of external electronic devices 210 in a screen 3410. For example, based on a user input, an electronic device 101 may change (or configure) each of power transmitted from a wireless charging device to a first external electronic device 211 and power transmitted from the wireless charging device to a second external electronic device 212 (paragraph [0403]), wherein the interface 177 may support one or more specified protocols to be used for the electronic device 101 to be coupled with the external electronic device (e.g., the electronic device 102) directly (e.g., wiredly) or wirelessly. According to an embodiment, the interface 177 may include, for example, a high definition multimedia interface (HDMI), a universal serial bus (USB) interface, a secure digital (SD) card interface, or an audio interface (paragraph [0068]), and wherein an electronic device 101 (for example: a processor 120 of an electronic device 101) may receive an input for configuring driving modes of a plurality of external electronic devices 210 to file backup and sharing modes. For example, file backup and sharing may indicate an operation of storing, in a server 108 or a second electronic device 212, a file stored in an electronic device 101 or a first external electronic device 211 (paragraph [0411]), but lacks specific arrangements of steps/elements in the manner recited in the instant clams and indicated previously. The Prior art Kwon et al. (US Patent Application Publication 20200280198) discloses an electronic device, and to a method for controlling a connection between an electronic device and a charging device, and a device for providing the same (Abstract), including the electronic device 101, which may include a power controller 511, a wireless charging unit 512, a proximity communication unit 513, a proximity sensing unit 514, and a processor 120. Wireless proximity communication (e.g., 60 GHz, WiGig, or WiFi) and wireless charging may be performed between the electronic device 101 and the charger 410. The charger 410 may be wiredly or wirelessly connected with an external electronic device (paragraph [0093]), wherein the charger 410 (e.g., the controller 521) may allow the electronic device 101 to previously recognize whether the charger is capable of data backup by transmitting the information regarding whether it has a memory (paragraph [0149]), and wherein each electronic device may receive data from electronic devices connected with different chargers and transmit data to the different chargers. For example, the first electronic device 101 may perform data communication with the second electronic device 1630 connected with the second charger 1620 and may output voice data to the second external electronic device 1640. Likewise, the second electronic device 1630 may perform data communication with the first electronic device 101 connected with the first charger 410 and may output video data to the first external electronic device 1610 (paragraph [0237]) , but lacks specific arrangements of steps/elements in the manner recited in the instant clams and indicated previously.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
08/10/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851